IN THE SUPREME COURT OF THE STATE OF DELAWARE

    VARIS AIZUPITIS,                             §
                                                 §
           Defendant Below,                      §   No. 107, 2019
           Appellant,                            §
                                                 §   Court Below—Superior Court
           v.                                    §   of the State of Delaware
                                                 §
    STATE OF DELAWARE,                           §   Cr. ID No. 9507001267 (N)
                                                 §
           Plaintiff Below,                      §
           Appellee.                             §

                                Submitted: September 20, 2019
                                Decided:   November 27, 2019

Before SEITZ, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                             ORDER

          After careful consideration of the parties’ briefs and the record on appeal, we

conclude that the judgment below should be affirmed on the basis of the Superior

Court’s well-reasoned opinion, dated February 19, 2019 and corrected on March 6,

2019,1 denying the appellant’s first motion for postconviction relief.

                                               BY THE COURT:

                                               /s/Gary F. Traynor
                                               Justice




1
    Aizupitis v. State, 2019 WL 1077687 (Del. Super. Ct. Feb. 19, 2019).